710 F.2d 233
113 L.R.R.M. (BNA) 3226
RYDER TRUCK LINES, INC., Plaintiff-Appellee,v.TEAMSTERS FREIGHT LOCAL UNION NO. 480, et al., Defendants-Appellants.
No. 81-5127.
United States Court of Appeals,Sixth Circuit.
June 14, 1983.

1
Cecil Branstetter, R. Jan Jennings, Nashville, Tenn., for defendants-appellants.


2
Robert H. Cowan, Michael Miller, Malcolm McCune, Gracy, Maddin, Cowan & Bird, Nashville, Tenn., for plaintiff-appellee.

ORDER

3
A majority of the Judges of this Court in regular service have voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:


4
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this Court, to stay the mandate and to restore the case on the docket as a pending appeal.


5
Accordingly, it is ORDERED that the previous decision and judgment of this Court, 705 F.2d 851, is vacated, issuance of the mandate is stayed and this case is restored to the docket as a pending appeal.  The Clerk will direct the parties concerning the filing of supplemental briefs.